Mr. President, on behalf of the Japanese delegation, I wish to extend my heartfelt congratulations to you on your unanimous election to the presidency of the twenty-ninth session of the General Assembly. At the same time I wish to express my profound appreciation to Mr. Leopoldo Benites, the former President of the General Assembly. I wish to recall that Mr. Benites, with his broad perspective and objective judgment, superbly guided the twenty-eighth session and the sixth special session of the General Assembly, both of which were confronted with a number of difficult problems.
74.	On this occasion I should like to extend my sincere congratulations and a warm welcome to the delegations of the People's Republic of Bangladesh, Grenada and the Republic of Guinea-Bissau on their admission to the United Nations at the current session.
75.	Against the background of the steady consolidation of detente among the major Powers, the world's today searching for a new international order based tin a just relationship among all States. However, it is also a sobering fact that the world of today is still confronted with the task of bringing about peaceful settlements of local disputes and tensions which have not yet been eradicated. At the same time the world is, on the one hand, exposed to the dangers of frequent nuclear testing and the further proliferation of nuclear weapons and, on the other, it is facing the grave challenge of finding a solution for diverse international economic and social problems which can well affect the whole of mankind. In the present situation of the world, which is confronted with problems of historic gravity affecting both peace and prosperity, it is my firm belief that the only course left for individual members of the international community is to work within the broad framework of international co-operation in seeking to achieve their own prosperity and peace rather than blindly seeking benefits solely for themselves.
76.	The successive efforts the major Powers have made during the past few years to seek understanding and co-operation rather than confrontation have resulted in the promotion of dialogs even among States with different political and economic systems. Despite that trend, however, some parts of the world have witnessed the emergence of fresh tensions and disputes and have continued to suffer from instability.
77.	With regard to the Korean peninsula, I believe that we should reaffirm the aspiration of the people of Korea to the peaceful reunification of their country, as manifested in the consensus reached in the General Assembly last year, and that we should continue, as. in the past, to follow developments in the question of Korea, keeping in mind the fact that both the Republic of Korea and North Korea still entertain a common desire to bring about detente through their dialog and increased contacts.
78.	In Cambodia, to our deep regret, fighting still continues, and no breakthrough towards a peaceful settlement is yet in sight. I earnestly hope that the unfortunate state of affairs in Cambodia will be brought to an end at the earliest possible date through talks between the parties concerned. For this purpose, all the parties concerned should indeed devote serious efforts to achieving a peaceful settlement of the Cambodian problem, and the United Nations, for its part, should spare no effort to achieve this goal. In accordance with this belief, I consider it encouraging that the Secretary-General made the following statement regarding peace in Cambodia in the introduction to his report on the work of the Organization: "I hope also that the time will come when the United Nations may be able to play a more active role . . ." [ibid., p. 7].
79.	With regard to Laos, the Government of Japan sincerely welcomed the establishment last April of a National Coalition Government for the reconciliation of the Laotian people, an event which may mark an important turning-point in the effort to establish a lasting peace in all of IndoChina.
80.	In the Middle East, the trend towards peace has been gaining momentum since the fourth Middle East war, last October, and Japan, like other peace- loving countries of the world, entertains earnest hopes for the future progress of the Peace Conference in Geneva.
81.	The problems which immediately confront the United Nations the situation in Indochina, the fourth Middle East war and the recent armed conflict in Cyprus seem to indicate that detente among the major Powers does not necessarily lead to immediate reductions in local tensions. In this regard I wish to commend the peace-keeping operations of the United Nations, which have played a significant role in the restoration and maintenance of peace, as well as in preventing the recurrence of fighting in the Middle East and Cyprus.- However, in view of the magnitude of the hopes entertained regarding the peace-keeping operations of the United Nations, the fact that all past operations were established on an ad hoc basis and that the United Nations had to improvise solutions to problems arising from their establishment and administration makes us apprehensive about whether the United Nations can take truly prompt and effective action in the event of similar emergencies in the future. Therefore I would express my sincere hope for the early establishment of guidelines for peace-keeping operations on the basis of lessons drawn from our past experiences. At the same time, I wish to assure the Assembly that the Government of Japan will continue, as in the past, to extend every possible assistance to peace-keeping operations.
82.	Another area in which the United Nations is now expected to play an important role is in the solution of various problems with which the African countries are confronted, particularly in the attainment of self-determination and independence by the peoples of the Non-Self-Governing Territories and the abolition of racial discrimination. I firmly believe that the early solution of these problems will contribute immensely to the promotion of world peace. Accordingly, the Government of Japan welcomes the decision by the new Government formed in Portugal last April to recognize in principle the right to independence of the Territories under Portuguese administration Africa. I sincerely hope that it will not be long before these Non-Self-Governing Territories accede to independence by peaceful means and are admitted to the United Nations as peace-loving States. In the same spirit* I wish to extend my heartfelt congratulations to the Government of the Republic of Guinea-Bissau on its attainment of independence and to the provisional Government of Mozambique, established on 20 September, on its achievement of an important step towards full independence. At the same time, the Government of Japan wishes to reaffirm its unchanging and basic position in opposition to South Africa's policy of racial discrimination and to South
Africa's continued occupation of Namibia, as well as to the white minority rule in Southern Rhodesia. The Government of Japan will continue, as in the past, to observe strictly the relevant United Nations resolutions, including those requiring economic sanctions against Southern Rhodesia, and will continue to provide the fullest possible co-operation with the peoples of Africa for the early achievement of their aspirations.
83.	At this point I wish to invite the attention of the Assembly to the emergence of a situation which; as I said at the beginning of this statement, should be a source of serious concern for all countries, regardless of their size and geographical position, in view of the dangers it constitutes for the survival of all mankind.
84.	The first of these dangers is that of the proliferation of nuclear weapons. On 18 May this year after a lapse of 10 years, another State conducted a nuclear explosion for the first time. Meanwhile the nuclear-weapon States, for their part, conducted intensive nuclear tests, both in the atmosphere and under ground, within a short span of time, in defiance of the opposition of world opinion to these tests.
85.	I cannot fail to express the grave concern of the Government of Japan over the possible consequences of the recent series of nuclear explosions which may well open the way to the further proliferation of nuclear weapons in the world. To block such a dangerous trend towards nuclear proliferation is today undoubtedly a matter of the utmost urgency, and the concerted efforts of the international community are urgently required for the achievement of this goal. This is assuredly the well- considered view of the Government of Japan, which is now making the necessary preparations for the ratification of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], in keeping with its fundamental policy of dedicating itself to the cause of peace and renouncing nuclear armaments. At the same time, I wish to state with renewed emphasis that, for the concerted efforts of the international community to become truly effective, it is indispensable that the nuclear-weapon States, which bear special responsibilities, make positive contributions in keeping with those responsibilities.
86.	As has been pointed out repeatedly in the past, any effective and fasting measures for the non-proliferation of nuclear weapons require the efforts of the nuclear-weapon States, in particular efforts to promote nuclear disarmament, starting with a comprehensive nuclear test ban, and also efforts to produce tangible results leading towards the realization of effective measures to strengthen the security of the non-nuclear-weapon States.
87.	In the field of the peaceful uses of atomic energy, we fully recognize the need to promote inter-national co-operation. To lessen the risk of further nuclear proliferation, however, we should not only strengthen the existing regime of the Treaty on the Non-Proliferation of Nuclear Weapons but also bring nuclear activities of States not parties to the Treaty under safeguards equal in stringency to those of the Treaty. Here again, one can hardly overemphasize the necessity for States which supply nuclear technology and materials, and above all the nuclear-weapon States which are the principal suppliers to maintain a cautious attitude and manifest a spirit of co-operation with the purposes of the Treaty.
88.	In view of the special importance and great urgency of preventing nuclear proliferation in order to maintain peace and security in the world, it is our firm-belief that the United Nations the Security Council in particular should seriously address itself to this question and should play a central role in dealing with this issue. In accordance with this conviction, I venture to propose that the Security Council be requested by the General Assembly to study possible measures which might be adopted by the United Nations for securing the more effective prevention of nuclear proliferation, taking fully into account the outcome of the Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, to be held in Geneva next May.
89.	I should like to observe, in connexion with my earlier reference to the special responsibilities incumbent upon the nuclear-weapon States, that the agreements reached between the United States and the Soviet Union early in July this year, and particularly the agreement pertaining to a partial underground nuclear test ban, do represent a valuable forward step towards the achievement of complete nuclear disarmament. However, I must state also that this agreement, although valuable, still falls far short of giving full satisfaction to the Government of Japan, and we hope that still further efforts will be made in this area by the States concerned.
90.	It may be recalled that the Government of Japan submitted a draft convention on the prohibition of chemical weapons at the Conference of the Committee on Disarmament this year. In the same spirit, my Government welcomes the agreement reached between the United States and the Soviet Union last July under which they are considering a joint initiative on this matter. It is my sincere hope that the agreement thus reached between those two counties will produce a breakthrough to facilitate the solution of this problem.
91.	I should like now to turn to the second problem that is of concern to the world community in its aspirations to peace and prosperity. This is the problem of the present instability in the world economic and social situation, including the problem of natural re-sources. As our position was made clear at the sixth special session of the General Assembly regarding the resources problem itself [2211 th meeting], I should like to deal particularly with the role the United Nations should, in our view, play in the afU^'pt to solve such problems.
92.	There exist innumerable problems in the various fields of the world economy, such as energy, natural resources, food, population, the sea and the sea-bed, and the environment, which vitally involve the very existence of mankind. Solutions should be sought for these problems with great urgency. I believe that most of them can be solved only through global, comprehensive and co-ordinated programs and, in this context, every country is looking increasingly to the role to be played by the United Nations, the most universal and comprehensive international organization.
93.	We held the sixth special session of the General Assembly, on resources and development, last spring and the World Population Conference in Bucharest last August. In addition, the World Food Conference will take place in November. Those Conferences, together with the Third United Nations Conference on the Law of the Sea, which was held to establish a new legal order for the sea, provide good examples of the roles now being played by the United Nations.
94.	In order for the United Nations to respond effectively to these problems, it has become increasingly necessary to combine and co-ordinate all the efforts of the United Nations family and to make integrated plans for that co-ordination. However, because of the insufficient co-ordination among various United Nations bodies, the activities of the United Nations system as a whole show duplications. There is a tendency for the activities of the United Nations system in the economic and social fields to proliferate without limit, because of the lack of serious consideration in fixing priorities for projects and in setting up new funds and institutions. It is abundantly clear that the United Nations activities will not provide an active and efficient response to the requirements of the age if this situation remains unremedied.
95.	Therefore, for the purpose of discharging effectively its responsibilities in the economic and social fields, in response to the expectations of every country in the world, the United Nations assuredly must strengthen its capacity for comprehensively planning and co-ordinating economic and social activities in the United Nations system, with a view to utilizing efficiently our limited financial and human resources and concentrating these resources upon the activities that are most needed.
96.	It is, in my view, the Economic and Social Council that should be the central forum for such planning and co-ordination. I should like to propose that the Council, taking into account the achievements of the World Population Conference, and the results that we expect from the World Food Conference to be held in Rome, should study concrete ways to co-ordinate programs carried out by bodies within the United Nations and outside, while at the same time formulating the vision of "The Earth in the Twenty-first Century" and "The Future of Mankind". I believe that, when such a study is made, the qualitative aspect, which takes into consideration the quality of life, should be fully considered, along with a quantitative approach to the problem of human existence, so that mankind, recognizing the interdependence of nations, can put into effect a rational distribution of the world's limited supply of food and other resources, permitting everyone to lead a life of dignity, worthy of human beings.
97.	Although Japan is far from being rich in natural resources, it is endowed with high standards of education and technological proficiency. We intend, by utilizing this endowment, to provide financial and technical co-operation for the development of the world economy. In pursuance of those efforts, and in response to the request made at the sixth special session of the General Assembly, my country is now providing the most seriously affected countries with assistance in the forms of commodity aid, debt relief, and aid on a grant basis, by adding at least $100 million to the level of assistance achieved during the past year, with a view to contributing to alleviating the difficulties that confront those countries as a result of the energy crisis. I am glad to add that we are now considering additional contributions, if necessary. The contribution to which I referred is being provided in spite of the serious effects of the present energy crisis on the economy of my country. I should like to take this opportunity to express our strong expectation that all other potential donors will make similar efforts.
98.	I believe it was made clear at the recent special session of the General Assembly that the traditional North-South concept, which has become accepted in the field of economic and social development, should be fundamentally reviewed. I say this because it is becoming obvious that the gap has widened between developing countries with natural resources and others with very limited such resources, and the necessity is being increasingly felt tKat all countries with the capability to assist, whether in the North or in the South, should strengthen their cooperation in helping to develop relatively less fortunate developing countries. This trend prompts a fundamental re-examination of the traditional concept of how aid should be given. In the provision of aid for development, it is essential to expand mutual co-operation from the. viewpoint of equity and solidarity, avoiding the creation of a particular group of countries enjoying prosperity while other groups suffer from severe difficulties. In my view, therefore, those countries which are endowed with capital and technology, as well as those with natural resources, have a duty, as members of the international community?* to co-operate in aiding the expansion and development of the world economy by utilizing their special assets. I firmly believe that the Declaration on the Establishment of a New International Economic Order, adopted at the sixth special session of the General Assembly, can acquire useful significance only by taking such an approach.
99.	In view of the importance of all the subjects which I have mentioned, we cannot avoid confronting the problem of strengthening the United Nations. One of the problems we face is the fact that the United Nations is prevented from performing effectively and smoothly because of its accumulating budget deficit. I should like to take this opportunity to call once again on all Member States to take concrete action in order to find ways to solve this problem. Together with the strengthening of the financial basis of the Organization, it is also important to emphasize the reinforcement of the organizational framework of the United Nations. More than a quarter of a century has passed since the Charter was adopted, and there has been a great change in the international atmosphere in which the Organization finds itself. It would be desirable for us to face this change and prepare ourselves for future developments, bearing in mind that the United Nations should not become incapable of adjustment or lack the flexibility that the times require because of the gap between what was expected in the Charter and the changed circumstances. We have repeatedly stated that there is no change, of course, in Japan's support for the basic ideals of the United Nations and the principles of the Charter. But in view of the altered circumstances, we note that the question of Charter review has again been placed on the agenda of this session [item 95]. I should like to emphasize that our intention is to see the United Nations evolve, in fact as well as in theory, into the sole, comprehensive and universal international organization for world peace and prosperity, as the world enters into a new era. We should like to ask the understanding and the support of all Member States for Japan's hopes for this great Organization.
100.	In this statement, I have made two proposals on the basis of my firm belief that the role to be played by the United Nations will become more and more important in the world of today, since the goal of a truly stable global peace is still distant, in spite of the basic trend towards detente.
101.	The first proposal is that the General Assembly recommend that the United Nations, in particular the Security Council, study measures for securing the effective prevention of nuclear proliferation on the basis of the outcome of the Review Conference of the Parties to the Treaty on the Non- Proliferation of Nuclear Weapons. The second proposal is that the Economic and Social Council, as the organ for the overall co-ordination of the economic and social problems of the world, be asked to formulate its vision of the future of mankind. Admittedly, the implementation of these two proposals is fraught with enormous problems, and it cannot be completed within a short period of time. Because of the importance and scope of the proposals, however, I am convinced that they deserve serious consideration by the United Nations which is dedicated to the promotion of peace and justice in the international community.
